Citation Nr: 1116309	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left shoulder disability.

	
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1979.  A VA administrative decision in November 1980 determined that the Veteran is entitled to VA benefits based on his period of service from June 27, 1975 to June 26, 1978, but that the period of active duty from June 27, 1978 through December 28, 1979, was under dishonorable conditions, and, hence, compensation may not be paid for any disability for which service connection is based on the dishonorable service.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a Notice of Disagreement in April 2007, a Statement of the Case was issued in May 2008, and a Substantive Appeal was received in June 2008.  The Veteran testified at a hearing before the Board in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, a VA administrative decision in November 1980 determined that the Veteran is entitled to VA benefits based on his period of service from June 27, 1975 to June 26, 1978, but that the period of active duty from June 27, 1978 through December 28, 1979, was under dishonorable conditions, and, hence, compensation may not be paid for any disability for which service connection is based on the dishonorable service.  However, the Board and the medical examiners are not precluded from considering evidence from the period of active duty from June 27, 1978 through December 28, 1979 for the purpose of determining whether this evidence demonstrates continuity of symptomatology.

Service treatment records dated in April 1976 reflect that the Veteran complained of low back pain and was assessed with a lumbar sprain.  The Veteran complained of left arm pain and numbness in January 1977.  The Veteran complained of back pain in June 1977.  Additionally, as the Veteran testified at the February 2011 Board hearing, there are multiple treatment records related to the claimed disabilities on appeal from the Veteran's period of service under dishonorable conditions.  

Private treatment records from Dr. E.C.R. dated in September 1999 reflect that multiple projections demonstrated focal end-plate degenerative change at C5-C6 with posterior osteophytosis.  There may have been a prior compression fracture at C5.  There were no acute findings.  The neural foramina appeared to be generally patent bilaterally.  

Moreover, the Veteran testified at the February 2011 Board hearing that he has had low back, neck, and shoulder pain since service.  The Veteran also testified that he injured his neck at the same time that he injured his back in service, and that he did not complain about his neck at that time because of the severity of the back pain.  The Veteran also testified that the shoulder pain radiates from the neck and is not due to a separate shoulder injury.  Finally, the Veteran's representative argues that the Veteran's complaints in service of left arm pain and numbness could be indicative of a cervical spine issue.  

In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current low back, neck and left shoulder disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  It should be pointed out that the Veteran's period of honorable service ended on June 26, 1978; evidence in the service treatment records during the remaining service under dishonorable conditions may not be considered for inservice incurrence but may be considered with regard to whether there is a continuity of symptomatology for any disability which began during his honorable service.  After reviewing the claims file and examining the Veteran, the examiner should offer opinions as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back, neck and left shoulder disabilities are related to service.  Finally, for each disability, if the examiner concludes that the condition is at least as likely as not related to service, the examiner must specify whether the onset was before or after June 27, 1978 (due to the character of service).  The examiner must consider evidence from the period of active duty from June 27, 1978 through December 28, 1979 for the purpose of determining whether this evidence demonstrates continuity of symptomatology which began during his earlier service.

2.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claims of service connection for low back, neck and left shoulder disabilities.  Unless the benefits sought are granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

